Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 12-14 and 25-26 in the reply filed on 10/08/2021 is acknowledged.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: initial bitrate predictor model in claim 1, 12-14, 25-26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0342597 Al hereinafter “Li”), in view of Bhooi et al. (US 2019/0182512 Al hereinafter “Bhooi”).
Regarding claim 1, LI discloses a method comprising: receiving, at data processing hardware, a communication request to establish a digital communication between a first user device and a second user device, the communication request associated with a plurality of features comprising: 
a first network type connection associated with the first user device for establishing the digital communication with the second user device (as cited below, see Fig. 1, i.e. first cell, connected to second device of the second cell); 
a second network type connection associated with the second user device (Fig. 1) for establishing the digital communication with the first user device (para. [0123] In a possible example, that the second network device determines a first scheduling priority of the video service of the terminal in the second cell based on the received first buffer time includes: determining, by the second network device, the first scheduling priority of the video service of the terminal in the second cell based on the received first buffer time and the updated video data scheduling policy); 
establishing, by the data processing hardware, the digital communication between the first user device and the second user device at the determined initial bitrate (para. [0113] If the second network device does not receive the video bitrate, a video server of the second network device needs to re-obtain an initial video bitrate, and then output the initial video bitrate to a scheduler. This process needs more than five seconds. Within the five seconds, the scheduler cannot obtain the bitrate to perform video data scheduling of the video service, thereby affecting video experience. If the first network device transmits the video bitrate to the second network device, the transmitted video bitrate may be directly used as the initial video bitrate and used by the second network device to calculate a buffer time within the preset time period starting from the second scheduling period. At the same time, the second network device also starts to analyze the video bitrate in real time, updates the initial video bitrate after obtaining a new video bitrate, and transmits the updated video bitrate to the scheduler. Then, the scheduler performs video data scheduling based on a latest video bitrate).
	It is noted that LI is silent about an average bitrate for a previous digital communication of the first user device; determining, by the data processing hardware, using an initial bitrate predictor model configured to receive the plurality of features as claimed.
However, BHOOI discloses a geographical identifier identifying a geographical location associated with the first user device (BHOOI, Abstract, i.e. geographical location); 
an average bitrate (para. 52) for a previous digital communication (as cited below, i.e. historical bit rate) of the first user device (Fig. 8); 
determining, by the data processing hardware, using an initial bitrate predictor model (Fig. 8, step 804) configured to receive the plurality of features (as cited above, i.e. Fig. 4, component 406, i.e. network et al.) as feature inputs (as cited above, i.e. network citation.), an initial bitrate for the digital communication between the first user device and the second user device (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of LI by adding BHOOI's teaching so as to have benefit of controlling the encoding of a segmented media stream that is transmitted over a network or other data connection.

Regarding claim 14, LI/BHOOI, for the same motivation of combination, discloses a system comprising: data processing hardware; and memory hardware in communication with the data .


Claims 12-13, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0342597 Al hereinafter “Li”), in view of Bhooi et al. (US 2019/0182512 Al hereinafter “Bhooi”), further in view of Chadwick et al. (US 2020/0296362 Al hereinafter “Chadwick”).

Regarding claim 12, LI/BHOOI discloses the method of claim 1.
It is noted that LI/BHOOI is silent about wherein the initial bitrate predictor model is configured to generate a probability distribution over possible average bitrates for the first user device during the digital communication as claimed.
recorded bandwidth data for a set of previous internet streams, the system can calculate a weighted average distribution for the input video based on audience bandwidth distribution for a selected set of previous videos. In one implementation, the system can select similar videos to the input video based on the publisher of the input video. For example, the system can select previous videos from the same publisher and calculate the weighted average distribution from the audience data of these videos. In another example, the system can: generate a video-level feature vector for the set of historical videos; calculate a similarity index between the input video and each historical video in the set of historical videos; select a subset of the historical videos, in response to the similarity index of each historical video in the subset of historical videos exceeding a threshold similarity index; and calculate a weighted average distribution based on audience bandwidth distributions of the selected subset of historical videos. However, the system can identify a set of similar videos to the input video and calculate a weighted average audience bandwidth distribution based on this set of similar videos in any other way).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of LI/BHOOI by adding CHADWICK's teaching so as to have benefit of generate the video-specific encoding ladder without performing trial encodes of the input video, thereby enabling fast publishing times of the input video as an internet video stream and reducing the computational cost of generating the video-specific encoding ladder.


Regarding claim 13, LI/BHOOI/CHADWICK, for the same motivation of combination, further discloses the method of claim 12, wherein determining the initial bitrate for the digital communication 


Regarding claim 25, LI/BHOOI/CHADWICK, for the same motivation of combination, discloses system of claim 14, wherein the initial bitrate predictor model is configured to generate a probability distribution over possible average bitrates for the first user device during the digital communication (see CHADWICK distribution citation).

Regarding claim 26, LI/BHOOI/CHADWICK, for the same motivation of combination, discloses system of claim 14, system of claim 25, wherein determining the initial bitrate for the digital communication comprises selecting a bitrate bucket from among a plurality of bitrate buckets based on the probability distribution over possible average bitrates and a rate- distortion curve (See above CHADWICK citation of bucket).

Conclusion

US 20180131593 A1 APPLICATION CHARACTERIZATION USING TRANSPORT PROTOCOL ANALYSIS
US 9549043 B1 Allocating Resources In A Content Delivery Environment
US 9264780 B1  Managing Synchronized Data Requests In A Content Delivery Network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485